                      Case 5:19-mj-00047 Document 5 Filed 10/01/19 Page 1 of 6 PageID #: 37

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means                   0 Original                0 Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                             for the
                                                           Southern District of West Virginia

                  In the Matter of the Search of                                )
              (Briefly describe the property to be searched                     )
               or identify the person by name and address)                      )      Case No. 5:19-mj-00047
      Residence of John Zakresky, with an address of 173                        )
       Lori Street, Beckley, Raleigh County, West Virginia                      )
                                                                                )

                 WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:        Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the          Southern            District of             West Virginia
(identify the person or describe the property to be searched and give its location):
  See Attachment "A"




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment "B"




        YOU ARE COMMANDED to execute this warrant on or before                September 24, 2019       (not to exceed 14 days)
       gin the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                        Omar J. Aboulhosn
                                                                                                      (United States Magistrate Judge)

       gPursuant to 18 U.S.C. § 3103a(b ), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
       gfor __lQ_ days (not to exceed 30) 0 until, the facts justifying, the later specific date of


Date and time issued:          09/10/2019 4:08 pm
                                                                                                              Judge's signature

City and state:      Beckl_e~
                            y~, W
                                _e_s_
                                    t_V_ir=
                                          g_in_ia                        _               Omar J. Aboulhosn, United States Magistrate Judge
                                                                                                            Printed name and title
                      Case 5:19-mj-00047 Document 5 Filed 10/01/19 Page 2 of 6 PageID #: 38

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)


                                                                             Return
Case No.:                                          d time warrant executed:                     Copy of warrant and inventory left with:
 5: 19-mj-00047                                              \ C\         &:,.pf>•'-'V:
                                                                                                                                           v
Inventory made in the presence of :
                     \



Inventory of the property taken and name(s) of any p




                                                                          Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:      \Q .. \- d'D\9                                                                       QJ/L
                                                                                                   ~ecuting officer's signature

                                                                                          81t   ~OOl4e~,...    L 'i,
                                                                                                    Printed name and title
                                                                                                                            "J
                                                                                                                             _
                  Case 5:19-mj-00047 Document 5 Filed 10/01/19 Page 3 of 6 PageID #: 39
FJ>-S97 (Rev. 4-13-2015)                                                             Page   1 of-#-
                                  UNITED STATES DEPARTMENT OF JUSTICE
                                      FEDERAL BUREAU OF INVESTIGATION
                                                 Receipt for Property

Case ID:        ':ti\ l-- fb- ¼S ;g I '3
           On (date)         qfL'i[/l,,                item (s) listed below were:
                                                           Collected/Seized
                                                           Received From
                                                           Returned To
                                                           Released To
(Name)           Jo~"' ~kt:~skf
(Street Address)           lB      '-6-rt Stv::-e.<i-} J3c:c.k.Ler } W, V
(City)      ~ J                  W. V.

Descriptionofltem(s);      J2"¥)~ ~ pqy
                            .,   PMoi   I
  0
      ~i J          ~W . AM O; , 3$ ~~V3AI E?t:2 ea 3
                 Case 5:19-mj-00047 Document 5 Filed 10/01/19 Page 4 of 6 PageID #: 40

FD-597 (Rev. 4-13-2015)                                                                        Page    ~     of   '-t
                                     UNITED STATES DEPARTMENT OF JUSTICE
                                         FEDERAL BUREAU OF INVESTIGATION
                                                Receipt for Property

Case ID:      J~(C-       f?C.. ~ 3o5J8( 3
           On (date)       '1 /   u, / I ~               item (s) listed below were:
                                                             Collected/Seiz.ed
                                                             Received From
                                                             Returned To


(Nome)

(Street Address)
                 J;, I,~ -Z..
                          113
                                     tk..St.,i
                                                         ~ Released To




(City)       Bee\< le . ., , w \/

Description ofltem (s):     '     qW>w, Aw, >210.,JJ.kvt
"L--G &ti fhvvf




Received By: ___..::~~~~~~~:_____                                 Received From:
                                     (Signature)                                               (Signature)

Printed Name/fitle:       k{Jc.,,to      OAtzr Ztr,'lu f /4smif   Printed Name/l'itle:   Nu+ fi,t~eo-f: k )<jn
                 Case 5:19-mj-00047 Document 5 Filed 10/01/19 Page 5 of 6 PageID #: 41
FO.S97 (Rev. 4-13-20l5)                                                                      Page   0     of      '-(

                               UNITED STATES DEPARTMENT OF JUSTICE
                                      FEDERAL BUREAU OF INVESTIGATION
                                                  Receipt for Property

Case ID:        ?$ l L- PG °X)S:: 3<zi I 3
           On(date)     'f (i~/t,                        item (s) listed below were:
                                                             Co.llected/Seiz.ed
                                                             Received From
                                                             Returned To
                                                         ~ Released To
(Name)          JchY\       7.,...':,r:cslc,7
(Street Address)          l '1- ~ ~rt S \-·
(City)                    ~41 l          w, V


    ' m)             30 ecvl   rr-& , ., /      5 ltrj




                     I
           • c~-11    Q~ - cr~ck.,vJ-           lG




Received By:     ___..--.-"--=---=--------""""""''------
                                 (Signature)                      Received From: ----(S-
                                                                                       ignat
                                                                                          _ure
                                                                                             _)                         _


PrintedName/fitle:        kAe..& Q('~d~~bi1td                     PrintedName/fitle:   dot    r'?-es-01,1#--   le:-   Srd'1
                   Case 5:19-mj-00047 Document 5 Filed 10/01/19 Page 6 of 6 PageID #: 42

FD- S97 (Rev. 4-13- 2015)                                                                                                Page     l--\     of     l-\
                                      UNITED STATES DEPARTMENT OF JUSTICE
                                                 FEDERAL BUREAU OF INVESTIGATION
                                                             Receipt for Property

Case ID:       )~      IC- ft1 -      3o532i 13
           On (date)         4 / I Z,/ I Cj                        item (s) listed below were:
                                                                   Kl  Collected/Seized
                                                                   D Received From
                                                                    B  RetumedTo
                                                                       Released To

(Name)         J::b n Z ti kres k'1
(Street Address)         3 Lori S"k+
                            1 :t:
(City)        Su kle,1, WV

Description of Item (s):            '~          .,.I)-   vvhJ°k   Sc...: b S~'-(

         - T"°Vvz:.         v~ h!1~ ~ V]o}e~k                           -:1,I ~.t-'J




Received By:       --<~~~~~~~'.'._____                                        Received From:                                                            _
                                       (Signature)                                                                       (Signature)

Printed Name/fitJe: ~ k                       {2? ~                                                    i __,f'-'-
                                                                    ~/-Printed Name/J'itle: ..,;.;N,u.vw.-     re,,._,. S~tn.. .+.,--b.......,,S=r,-n
                                                                                                                                                    c....L---
